Opinión disidente emitida por el
Juez Asociado Señor Fus-ter Berlingeri.
Estoy de acuerdo con la mayoría del Tribunal en que el recurrido en este caso tiene derecho a alguna compensa-ción por los servicios prestados. Aunque la profesión de abogado es parte integrante del sistema de administración de justicia del país, y no meramente una ocupación que se ejerce con fines de lucro, el abogado que realiza labores en beneficio de un cliente tiene legítimo derecho a que se le pague una cantidad razonable por tales labores.
Los cánones que rigen nuestra profesión, sin embargo, claramente intiman que los pleitos por honorarios deben evitarse y que un abogado debe recurrir al extremo de de-mandar a un cliente únicamente cuando medien circuns-tancias excepcionales. La acción judicial de un abogado contra su cliente no debe ser un evento ordinario, como lo es la de un acreedor corriente que insta demanda en cobro de dinero. Y los tribunales deben ser particularmente cui-dadosos y exigir el mayor rigor profesional cuando conside-ran una acción de un abogado contra su cliente. Este rigor es indispensable no sólo para honrar la noción de que la abogacía es la profesión que ejerce el alto ministerio de administrar la justicia en el país, sino también para evitar la sospecha de que en los pleitos contra abogados tiende a prevalecer el interés gremial. En tales pleitos inevitable-mente les toca a unos abogados juzgar a otros y, por lo tanto, se pone quisquillosamente a prueba la integridad de la profesión. Es en tales momentos que cobra especial im-portancia el Canon 38 del Código de Ética Profesional, que comienza señalando:
El abogado deberá esforzarse, al máximo de su capacidad, en la exaltación del honor y dignidad de su profesión, aunque el así hacerlo conlleve sacrificios personales, y debe evitar hasta *567la apariencia de conducta profesional impropia. 4 L.P.R.A. Ap. IX.
En el caso ante nos existen varias circunstancias que ameritan la más cautelosa ponderación judicial y que la mayoría de este Tribunal resuelve de un modo que no es enteramente satisfactorio. En primer lugar, está el asunto de si al momento de discutir todo lo relativo a los honora-rios, el recurrido debió haber previsto la eventualidad de que su cliente pudiese desistir del pleito una vez iniciado el mismo. La mayoría admite que tiene “cierta lógica” pensar que tal eventualidad era “razonablemente previsible”, pero no le concede peso alguno al momento de resolver. A pesar de los claros términos del Canon 24 del Código de Etica Profesional, 4 L.P.R.A. Ap. IX, y del hecho de que el recu-rrido es conocidamente un letrado de gran experiencia y capacidad, la mayoría estima que no tiene responsabilidad alguna por no haber propuesto nada al inicio de la relación profesional sobre sus honorarios para la eventualidad en cuestión. En cambio, para la mayoría del Tribunal el cliente del recurrido sí debía conocer que, de finalizar el caso por desistimiento, venía obligado al pago por servicios prestados, aunque ello no se hubiese pactado. Al cliente, que no es abogado, se le imputa conocer no sólo las normas que rigen la fijación de honorarios de abogados, sino in-cluso lo que este Tribunal resolvería en el futuro en este caso, ya que al momento de pactar los honorarios contin-gentes la cuestión concreta que tenemos ante nos ahora era una novel que no había sido resuelta previamente. Al experimentado letrado la mayoría del Tribunal le da el be-neficio de la duda, pero al cliente que no es abogado se le exige conocer lo que no estaba resuelto antes. Como conse-cuencia de esta inversión, en el rigor que es propio en casos de pleitos de honorarios, el cliente que al iniciar la relación profesional había rechazado el pago de honorarios a base de horas trabajadas por no tener recursos para ello, ter-*568mina obligado precisamente a tal pago sin que importe para nada que su abogado había aceptado tácitamente tal limitación de recursos al acordar un pacto de cuotalitis como el medio para pagar los honorarios.
Este inusitado resultado se torna aún más sorprendente al considerar que la mayoría del Tribunal estima que el cliente fue temerario al defenderse de la acción instada por su abogado. Aunque la mayoría admite que la cuestión ju-rídica planteada en este caso es novel, le impone no obs-tante al cliente honorarios de abogado e intereses desde la fecha en que surgió la causa de acción. La actuación de la mayoría no sólo está reñida con nuestra jurisprudencia y nuestras prácticas invariables, sino que tratándose de un caso de abogado que demanda a su cliente constituye una desacertada interpretación de los cánones de ética profe-sional, que desvirtúa su más hondo sentido como normas de la profesión. Después de la opinión de la mayoría en este caso, no debemos sorprendernos si en la comunidad se generaliza la impresión de que es harto de temeridad dis-putar con un abogado en los tribunales.